687 S.E.2d 687 (2009)
STATE EMPLOYEES
v.
NC DEPT. OF STATE.
No. 487A09.
Supreme Court of North Carolina.
December 9, 2009.
E. Hardy Lewis, Raleigh, for State Employees Association.
*688 Kieran Shanahan, Raleigh, for NC Dept. of State Treasurer.
The following order has been entered on the motion filed on the 8th of December 2009 by N.C. Press Assoc. and N.C. Assoc. of Broadcasters for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference this the 9th of December 2009."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).